Citation Nr: 1018298	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, to 
include as secondary to service-connected chondromalacia of 
the bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which declined to reopen the claim for 
entitlement to service connection for a back.  

The Board remanded the claim in April 2009 for additional 
development and to address due process concerns.  More 
specifically, the Board instructed the RO/Appeals Management 
Center (AMC) to obtain VA treatment records and to provide 
appropriate notice concerning what evidence was needed to 
reopen the Veteran's previously denied claim.  These actions 
were accomplished and the matter has been returned to the 
Board for appellate review.  

The Board previously referred the issue of service connection 
for an ankle disorder.  Review of the claims folder also 
reveals that since the Board's previous decision in April 
2009, the Veteran has raised the issue of entitlement to 
increased ratings for his service-connected bilateral knee 
disability.  None of these issues have been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  A March 2004 Board decision reopened the claim for 
service connection for a back disorder but denied it on the 
merits; the decision was based on the absence of credible 
medical evidence that the diagnosed degenerative disc disease 
of the lumbar spine was the result of an injury incurred 
during military service or due to or the result of the 
Veteran's service-connected bilateral knee disability.

2.  Additional evidence submitted since March 2004 on the 
issue of service connection for a back disorder does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board's March 2004 decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence has not been received since 
March 2004 to reopen the claim of entitlement to service 
connection for a back disorder, to include as secondary to 
service-connected chondromalacia of the bilateral knees.  38 
U.S.C.A. §§ 1154, 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a back 
disorder.  See September 2004 statement in support of claim.  
The RO has declined to reopen the claim and has continued the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).

A decision issued by the Board in March 2004 reopened the 
claim for service connection for a back disorder but denied 
it on the merits.  The Board found that there was no credible 
medical evidence that the diagnosed degenerative disc disease 
of the lumbar spine was the result of an injury incurred 
during military service or due to or the result of the 
Veteran's service-connected bilateral knee disability.  The 
Board's decision is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2003).

The Veteran filed a claim to reopen in September 2004, and 
this appeal ensues from the December 2004 rating decision 
issued by the RO in Nashville, Tennessee, which declined to 
reopen a claim for service connection for acute back strain 
on the basis that no new and material evidence had been 
submitted.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (2009).  In cases of 
aggravation of a Veteran's nonservice-connected disability by 
a service-connected disability, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2009).

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

As discussed in the Board's March 2004 decision, the evidence 
of record before the Board at that time included the 
Veteran's service treatment records, which reflect treatment 
for back problems on several occasions during service and 
diagnoses of mid back strain and spasms in February 1976 and 
acute back strain in September 1976 following a motor vehicle 
accident.  At the time of his separation in November 1976, 
however, no abnormalities or disabilities of the back were 
noted.  

The evidence of record in March 2004 also included post-
service medical evidence of treatment for chronic low back 
pain with diagnoses of back strain with sciatica in June 1995 
and mechanical low back pain with degenerative disc disease 
at the time of a July 2001 VA orthopedic examination.  The 
Veteran was also diagnosed with chronic low back pain with a 
history of degenerative disc disease of the lumbosacral spine 
during a July 2002 VA C&P examination.  The VA examiner 
stated that while an etiological relationship between the 
Veteran's bilateral chondromalacia and his low back 
disability was a possibility, such a finding was speculative 
in nature and would not rise to the standard of reasonable 
medical certainty or even as likely as not.  In a subsequent 
record dated January 2003, the same VA examiner made the same 
findings regarding the question of whether there was an 
etiological relationship between the Veteran's in-service 
back strain and his current low back disability.  The 
examiner also provided an opinion that it was unlikely the 
current degenerative disc disease was related to any back 
pain described in the service treatment records.  The Board 
denied the claim on the basis that there was no credible 
medical evidence that the diagnosed degenerative disc disease 
of the lumbar spine was the result of an injury incurred 
during military service or due to or the result of the 
Veteran's service-connected bilateral knee disability.  

The evidence added to the record since March 2004 includes 
the Veteran's contention that he has submitted new and 
material evidence, as well as complaints of continuing back 
pain and problems.  See December 2004 notice of disagreement; 
VA Forms 21-4138 dated January 2005, August 2007 and May 
2009; August 2005 VA Form 9; statements in support of claim 
dated May 2009 (2), February 2010 and March 2010.  The Board 
notes at this juncture that it is sympathetic to the 
Veteran's assertions of on-going back problems.  

The evidence added to the record since March 2004 also 
includes VA treatment records, which reveal that the Veteran 
has received treatment for a myriad of other problems, at 
which time his back problems were occasionally discussed.  
The Board notes that the records in which the Veteran's back 
is mentioned all reveal that he consistently reported his 
back pain was stable.  See records from Memphis VA Medical 
Center and Memphis South Clinic.  

The evidence added to the record since March 2004 is new in 
the sense that it was not previously of record.  This 
evidence is not considered material, however, as it does not 
cure the previous evidentiary defect at the time of the 
Board's March 2004 decision.  While the new medical evidence 
reveals some treatment for a back disorder, none of the 
medical records show that the Veteran's back disorder was 
incurred in service or that it is due to, or the result of, 
his service-connected bilateral knee disability.  

Additionally, the Veteran's own statements concerning his 
back disorder are cumulative of those that were before the 
Board at the time of the March 2004 decision and are, 
therefore, not new.

For the foregoing reasons, the Board finds that the record 
does not contain new and material evidence to reopen the 
claim for entitlement to service connection for a back 
disorder and that the claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

During the pendency of the Veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the issuance of the December 2004 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence necessary to establish entitlement to service 
connection, to include the need to submit new and material 
evidence to reopen the claim for service connection for a 
back disorder, and of his and VA's respective duties in 
obtaining evidence.  See September 2004 letter.  In a May 
2009 letter, the Veteran was again informed of the need to 
submit new and material evidence to reopen the claim for 
service connection for a back disorder; was informed that his 
claim had previously been denied by the Board in March 2004 
because there was no medical evidence that his degenerative 
disc disease was the result of an in-service injury or his 
service-connected bilateral knee disability; and informed him 
that the evidence he submitted needed to relate to this fact.  
This letter also provided the Veteran with notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess/Hartman.  The 
claim was readjudicated in a November 2009 supplemental 
statement of the case.  As such, the duty to notify has been 
fulfilled concerning this claim.  See Quartuccio, 16 Vet. 
App. at 187; Kent, 20 Vet. App. at 10.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service and VA treatment records have 
been obtained.  The RO requested records from the Social 
Security Administration (SSA), but was advised that the SSA 
did not have any medical records in its possession.  The 
Board acknowledges that the Veteran was not afforded an 
examination in connection with his claim to reopen.  An 
examination is not required in the absence of new and 
material evidence.  See 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a 
back disorder, to include as secondary to service-connected 
chondromalacia of the bilateral knees, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


